Citation Nr: 0321703	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-03 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected depressive neurosis disability prior to 
April 3, 2001, to include the issue of entitlement to an 
extraschedular evaluation.

2.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected depressive neurosis disability 
beginning April 3, 2001, to include the issue of entitlement 
to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from December 1968 to 
June 1985.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas that denied the 
appellant's claim for an increased evaluation for his 
psychiatric disability.  The Board remanded the case to the 
RO for additional development in November 2001.  The RO has 
now returned the case to the Board for appellate review.

While the case was in appellate status, the appellant's 
disability evaluation for the service-connected depressive 
neurosis disability was increased from 30 to 50 percent, 
effective April 3, 2001; however, it is presumed that he is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded." AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus the issues are as 
set out on the title page.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).  

Since the issuance of the April 2002 SSOC and the transfer of 
the claims file to the Board in December 2002, the Board 
accomplished additional development on the issues of 
entitlement to increased ratings for the appellant's 
psychiatric disability.  As a result of the Board's 
development action, there was submitted additional evidence 
that appears to be relevant to the issues on appeal.  The 
appellant has not provided a waiver of the initial review of 
that evidence by the RO prior to its submission for review to 
the Board.  Since the additional evidence in question is 
neither duplicative of other evidence nor irrelevant, and 
since an SSOC pertaining to that evidence was not issued, 
this evidence must be referred back to the RO.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

In addition, while the case was in remand status, the Court 
clarified the scope of the duty to assist provisions 
contained in the VCAA.  In particular, the Court has found 
that the provisions of 38 U.S.C.A. § 5103(a) must be 
fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claims, the case is 
again REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.  In 
particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  The RO should obtain the appellant's 
relevant psychiatric treatment records 
from any VA facility identified by the 
appellant, to the extent not already on 
file.  

3.  The RO should obtain the appellant's 
relevant psychiatric treatment records 
from any private doctor and/or hospital 
identified in the evidence or record or 
by the appellant, to the extent not 
already on file.  In particular, the RO 
should obtain the records from the Family 
Guidance Center of Little Rock.

4.  The RO should ascertain whether the 
appellant is in receipt of Social 
Security Administration (SSA) disability 
benefits and, if so, contact the 
appropriate SSA office to obtain copies 
of the medical records upon which the 
appellant's original disability award and 
any continuing award were based, as well 
as any Administrative Law Judge decision 
and associated List of Exhibits.  All of 
these records are to be associated with 
the claims file.

5.  Thereafter, the RO should 
readjudicate the appellant's claims, with 
consideration of the evidence obtained by 
the Board.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


